OPINION — AG — CONVERSION PRIVILEGES PROVIDED IN SECT. 11, SENATE BILL NO. 73, 36TH LEG., ARE LIMITED TO CONTINUATION OF HEALTH INSURANCE PLAN BENEFITS ONLY AND DOES NOT CONTEMPLATE NOR WOULD IT BE POSSIBLE FOR AN INSURANCE CONTRACT TO BE PROVIDED TO SUCH CONVERTING PERSONS. IT IS THE FURTHER OPINION OF THE AG THAT NO LIFE INSURANCE PLAN BENEFITS WOULD BE CONVERTIBLE IN THAT THE LEGISLATIVE INTENT IS TO LIMIT SAID CONVERSION PRIVILEGES TO HEALTH BENEFITS ONLY AS INDICATED ABOVE. IT IS FURTHER THE OPINION OF THE AG THAT ALL ENTITIES ALLOWED TO PARTICIPATE IN THE BENEFITS OF THE STATE EMPLOYEES GROUP HEALTH AND LIFE INSURANCE ACT AS SET FORTH IN 73 O.S. 1976 Supp., 1315 [73-1315] AS AMENDED IN SECT. 10 OF SENATE BILL NO. 73, ABOVE CITED MUST PAY THEIR PRO RATA SHARE OF ALL COSTS ATTRIBUTABLE TO THEIR PARTICIPATION THEREIN BUT ARE TO PAY THE SAME CONTRIBUTION RATE FOR THE BENEFITS PROVIDED AS IS PAID BY STATE EMPLOYEES. IT IS FURTHER OPINION OF THE AG THAT SECT. 5 OF SENATE BILL NO. 73 ABOVE CITED WHICH AMENDS 74 O.S.  1976 Supp., 1306 ALLOWS THE BOARD GOVERNING THE HEALTH AND LIFE INSURANCE PLANS TO BID FOR A CONTRACT OF CLAIMS ADMINISTRATION FOR ALL BENEFITS OF HEALTH AND LIFE INSURANCE PLANS BETWEEN ONE OR MORE CLAIMS ADMINISTRATORS AND ALSO ALLOWS THE BOARD TO RETAIN ANY PART OF THE ADMINISTRATION OF EITHER PLAN THAT IT DEEMS ADVISABLE TO RETAIN. CITE: 74 O.S. 1971 1316 [74-1316], 74 O.S. 1971 1303 [74-1303], 74 O.S. 1971 1315 [74-1315] (JAMES H. GRAY)